Citation Nr: 1733805	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected right hip bursitis before July 1, 2013, and a compensable rating thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected left hip bursitis before July 1, 2013, and a compensable rating thereafter.    


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the June 2010 rating decision, the RO granted an increased rating for the Veteran's bilateral hip disability from 0 percent to 10 percent, effective June 26, 2009, the date the Veteran filed her increased rating claim.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such claims remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).  

The Veteran claims her bilateral hip bursitis limits her activities and has worsened since her last VA examination in February 2010.  See February 2013 Form VA 9.    

In February 2016, the Board remanded the Veteran's claims on appeal.  Specifically, the Board instructed the AOJ to schedule the Veteran for an examination to address the current severity of her service-connected right and left hip bursitis.  

A few months later, VA told the Veteran that a new examination was being scheduled in accordance with the Board's February 2016 remand instructions.  See April 2016 VA record.   However, it appears from the record that the Veteran "cancelled" her scheduled examination on April 20, 2016, and "WITHDREW" her claims.  See April 2016 printout from the Golden VA Clinic.  On April 21, 2016, the RO sent the Veteran a letter stating that they "received information regarding [the Veteran's] intent to withdraw [her] appeal/remand from the Compensation and Pension Clinic."  The letter included an attachment for the Veteran to complete in order for her to express her desire to withdraw her appeal.  She did not return this claims form. 

The Board also parenthetically observes that a July 2016 Supplemental Statement of the Case (SSOC) notes that the Veteran informed the Golden VA Clinic that she wished to withdraw her claims.  As noted, the above-cited printout from the VAMC indicates that the Veteran cancelled the examination.

On June 28, 2017, the Board notified the Veteran about this discrepancy in the record.  To date, the Veteran has not responded.

Notwithstanding the above, the record fails to include notification from the Veteran of her desire to withdraw her claims.  Petitions to withdraw claims in appellate status are governed by 38 C.F.R. § 20.204; the regulation provides that a petition for withdrawal must be filed by either an appellant or an appellant's authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  The statement must include the name of the Veteran, the name of the claimant or appellant if other than the Veteran (e.g., a Veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1) (2017).  

Thus, if the Veteran's examination was cancelled based on a belief that her claims had been withdrawn, then it was cancelled on an insufficiently documented basis.  Therefore, the Veteran should again be scheduled for a new VA examination necessary to obtain the medical opinions and findings first sought by the Board in its February 2016 remand.  These examinations should comply with Correia v. McDonald, which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

The Board reminds the Veteran that VA's duty to assist her with these claims is not a one-way street.  If she wants help in its development, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Northern California Healthcare System, Martinez Outpatient Clinic, Community Living Center, and Denver VA Medical Center (VAMC) dated from February 2016 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative (if applicable) of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination, by an appropriate healthcare professional, to evaluate her service-connected right and left hip bursitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the hips.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing for both hips, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.
  
e.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  The Veteran is hereby notified that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

